DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the application filed on October 28th 2020. Claims 1-20 are pending examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/01/2021, 05/19/2021, 10/28/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,462,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. That is, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Instant Application 17/082,772
Patent 10,462,486
1. A method for generating an n-point DST-VII transform core, the method comprising: generating a set of tuples of transform core elements associated with the n-point DST-VII transform core; and generating the n-point DST-VII transform 

generating, by the device, a set of tuples of transform core elements associated with an n-point DST-VII transform core such that a first sum of a first subset of transform core elements of a first tuple is equal to a second sum of a second subset of remaining transform core elements of the first tuple; 
performing, by the device, a transform on the video sequence using the generated set of tuples of transform core elements associated with the n-point DST-VII transform core; and 
transmitting, by the device, the video sequence based on performing the transform on the video sequence using the generated set of tuples of transform core elements associated with the n-point DST-VII transform core.

Table 1: Shows the difference in claimed features of the instant application and the patent.

	Claim 11 of the instant application corresponding to the claim 11 of the patent.
	Claim 20 of the instant application corresponding to the claim 20 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznik et al “Relationship Between DCT-II, DCT-VI, and DST-VII Transforms”.
Regarding Claim 1, Reznik disclosed, a method for generating an n-point DST-VII transform core, the method comprising: generating a set of tuples of transform core elements associated with the n-point DST-VII transform core; and generating the n-point DST-VII transform core based on generating the set of tuples of transform core elements, wherein a first sum of a first subset of transform core elements of a first tuple is equal to a second sum of a second subset of remaining transform core elements of the first tuple (In figures 2-3, Abstract, (DST-VII) have recently received considerable interest in video coding. In Reznik, it shows that there exists a direct connection between DSTVII and DCT-II transforms, allowing their joint computation for certain transforms sizes. This connection also yields fast algorithms for constructing DCT-VI and DCT-VII,  section 4.2 to 4.3, The obtained 4-point DST-VII is also very efficient: it uses only 5 multiplications. This factorization is immediately suitable for implementing an integer approximation of DSTVII transform defined in HEVC standard. Hence, a system that implements and uses N-point DCT-II and DST-VII, can easily compute an N(2N + 1) transform by reusing them. Same principle more generally applies to computing transforms of lengths 2k N(2N + 1))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al “Relationship Between DCT-II, DCT-VI, and DST-VII Transforms” in view of Hsu et al US 20180288439 A1.
Regarding Claim 11, Reznik disclose, [[a device]] for generating an n-point DST-VII transform core, the device comprising: 
[[at least one memory configured to store program code]]; 
[[at least one processor configured to read the program code and operate as instructed by the program code, the program code including]]: 
In figures 2-3, Abstract, (DST-VII) have recently received considerable interest in video coding. In Reznik, it shows that there exists a direct connection between DSTVII and DCT-II transforms, allowing their joint computation for certain transforms sizes. This connection also yields fast algorithms for constructing DCT-VI and DCT-VII,  section 4.2 to 4.3, The obtained 4-point DST-VII is also very efficient: it uses only 5 multiplications. This factorization is immediately suitable for implementing an integer approximation of DSTVII transform defined in HEVC standard. Hence, a system that implements and uses N-point DCT-II and DST-VII, can easily compute an N(2N + 1) transform by reusing them. Same principle more generally applies to computing transforms of lengths 2k N(2N + 1))). Reznik does not explicitly disclosed a device, comprising: at least one memory configured to store program code, at least one processor configured to read the program code and operate as instructed by the program code. However Hsu et al disclosed, a device, comprising: at least one memory configured to store program code, at least one processor configured to read the program code and operate as instructed by the program code (In figure 14, para 7-9, figure 2, 3, para 37-38 and para 98, 104). It would have been obvious to one of ordinary skill in the art Hsu: para 7, 11-13 and 65).

Regarding Claim 20, is directed to, a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, associated with the device claimed in claim 11, the substance of the claimed invention is identical to that of claim 11. Accordingly, claim 20 is rejected under similar rationale. The same rationale and motivations applies to claim 20 as given for the claim 11.
Allowable Subject Matter
9.	Claims 2-10, 12-19 objected to as being dependent upon a rejected base claim, but would be allowable pending the DP rejections above.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 13, 2022